Citation Nr: 0918356	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for 
nicotine dependence and tobacco related disabilities (claimed 
as lung problems), including chronic obstructive pulmonary 
disease (COPD) (respiratory disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1954 to May 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's application 
to reopen a claim of service connection for respiratory 
disability.  

The Veteran's reopened claim of service connection for 
respiratory disability is addressed in the REMAND portion of 
the decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 1998 rating decision denying service 
connection for respiratory disability was not appealed.  

2.  Evidence compiled since the December 1998 rating 
decision, including a June 2006 letter from a private 
physician advising of treatment in January 1958, is new and 
material, and raises a reasonable possibility of 
substantiating the Veteran's claims for service 


CONCLUSIONS OF LAW

1.  The December 1998 rating decision denying service 
connection for respiratory disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for respiratory disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's respiratory 
disability claim and remands it for further development.  As 
such, no discussion of VA's duty to notify and assist is 
necessary.

In a December 1998 rating decision the RO denied service 
connection for nicotine dependence and tobacco related 
disabilities including chronic obstructive pulmonary disease, 
on the grounds that the evidence of record failed to 
establish any relationship between chronic obstructive 
pulmonary disease, bronchitis, and any disease or injury 
during military service, or tobacco use/dependence during 
active military service.  A substantive appeal was not filed, 
and the decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In May 2006 the Veteran submitted a new claim for lung 
problems/chronic obstructive pulmonary disease.  In a March 
2007 rating decision the issue of service connection for 
nicotine dependence and tobacco related disabilities 
including chronic obstructive pulmonary disease (claimed as 
lung problems) was again denied on the grounds of no new and 
material evidence.  The Veteran has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether 
new and material evidence has been received, the credibility 
of the evidence, but not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In addition to VA treatment records dating from August 2005 
and private treatment records dating from January 2007, the 
evidence compiled since the December 1998 rating decision 
includes a June 2006 letter from a private physician, who 
states that, to the best of his recollection, he treated the 
Veteran "in January 1958 and the early 1960's" for chronic 
obstructive pulmonary disease.  This evidence is new since it 
was not of record at the time of the December 1998 denial.  
The Board must presume the credibility of this evidence for 
the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  
Upon so doing the Board finds that it is material since it 
provides evidence of the claimed disorder less than one year 
after the Veteran's separation from service.  It thus raises 
a reasonable possibility of substantiating the claim of 
service connection.  New and material evidence having been 
found, the Veteran's claim for service connection for tobacco 
related disabilities including chronic obstructive pulmonary 
disease must be reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received to reopen a 
previously denied claim for respiratory disability; the 
petition to reopen that claim is granted.


REMAND

The Veteran avers that he was treated for bronchitis in 1955 
and in 1956 during his tour of duty in Korea.  In fact, he 
maintains that he was hospitalized for two weeks, and that 
during said he had a severe reaction to Penicillin.  He also 
reports that he was treated for "bronchial problems at Fort 
Benning, Georgia, in March 1957; which would have been prior 
to his separation from service.  Unfortunately, service 
treatment records (STRs) have not been associated with the 
claims file and are, presumably, fire damaged.  

In light of the Veteran's report and Dr. Tom Roe's June 2006 
statement, in which he indicated that he had treated the 
Veteran for respiratory problems since January 1958, the 
Board finds that a VA examination is necessary to adjudicate 
this claim.  In the examination report, the examiner must 
address whether it is at least as likely as not that the 
Veteran's respiratory disability is related to or had its 
onset during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the report, the examiner must 
specifically state whether any respiratory disability is 
related to the use of tobacco products, to include in-service 
use of tobacco products, such as cigarettes.  

In this regard, the Board observes that the law does not 
preclude service connection for disease or injury that became 
manifest during service or to the requisite degree of 
disability during any applicable presumptive period.  As 
such, if the record shows that the Veteran has had a chronic 
respiratory disability manifested in and since service (or 
otherwise presumed to be related service), service connection 
is warranted, regardless of whether the disability is 
specifically shown to be related to in-service cigarette 
smoking.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2008).

Since the claims folder is being returned it should be 
updated to include any VA treatment records compiled since 
January 2008.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After any pertinent outstanding 
records are associated with the claims 
folder, the Veteran should be afforded 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of respiratory disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should opine as to whether 
it is at least as likely as not that 
the Veteran's respiratory disability 
had its onset during service or 
developed within one year of his 
discharge from active service.  

An opinion also should be provided as 
to whether it is at least as likely as 
not that the Veteran's respiratory 
disability is related to tobacco use, 
whether pre-service, in-service, or 
post-service.  

The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Then, the AMC should adjudicate the 
merits of Veteran's reopened claim.  If 
the benefit sought on appeal is not 
granted, the AMC should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


